Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on November 21, 2019. Claims 1-20 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed on 11/21/2019, 12/09/2019 and 02/20/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 1, 3, 5, 7, 13, 15 and 17 are objected to because of the following informalities:

... wherein S is an integer greater than or equal to 1, wherein N is an integer greater than or equal to o and less than or equal to S, and wherein M is an integer greater than or equal to o and less than or equal to N.” should be changed to -- 0 --; otherwise, from this wording it is not possible to derive which “N” or “M”, e.g. an integer, is greater than or equal to a letter “o”.
Same objection’s reason for letter “o” in claim 5, line 15; and claim 15, line 14.
Appropriate corrections are required.

Regarding claim 3, lines 5-6, the claim attempts to define “determining the resource is the available resource” is unclear and leaves the reader in doubt as to which resource it refers to, e.g. ‘N resource’ or ‘S resource’, and as to what available resource, which it refers to, e.g. ‘N available resource’ or ‘S available resource’; thereby rendering the definition of the subject-matter of said claims unclear. 
Same objection for limitations “resource” in lines 4 and 5; and “available resource” in line 8.
Same objection’s reason for expressions “determining that the resource is the available resources” in claim 13, line 4 and 8-9. 
Same objections for limitations “resource” in lines 5-6; and “available resource” in lines 8-9.
Thus, for the purpose of examination on the merits, the examiner has been made on the assumption as “S resource” and “available S resource”/“S available resource” as at the examiner’s best and convenience.
A clarification is necessary if these assumptions are different.

- In regard to claim 7, lines 6-8, it appears that the claim attempts to define the looping conditions “wherein the preset parameter is associated with at least one of wherein the condition is at least one of a value associated with one or more conflicts associated with the first UE, or a value associated with a priority associated with the first UE; and wherein S is an integer greater than or equal to 1, and wherein Z is an integer less than or equal to S.” is rendering the definition of the subject-matter of said claims unclear.
Therefore, for the purpose of examination on the merits, the examiner has been made on the assumption as “wherein the preset parameter is associated with at least one of wherein the condition is at least one of a value ..., or a value ...; and wherein ... equal to S.” as at the examiner’s best and convenience. 
Same objections for expression “wherein the preset parameter is associated with at least one of wherein the condition is at least one of a value ..., or a value ...; and wherein ... equal to S.” in claim 17, lines 9-10.
A clarification is necessary if these assumptions are different.
The Applicant is respectfully reminded that the subject-matter, for which protection is sought should be clear per se, and as mentioned above, they should include all the features essential to the definition of the invention. In the case of amending the claimed invention, Applicant is respectfully requested to verify and ascertain the metes and bounds of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,536,928 (U.S. Application No. 15/894,332 previously prosecuted and issued on 01/14/2020; . Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.
	The presentative claims from the instant application and the ‘6928 patent are compared below.

Application claims 1 and 4 call for:
‘6928 patent claim 1 claims:
1. A method, comprising:
1. A resource conflict reducing method, comprising:
determining, by first user equipment (UE), N available resources from S resources available to the first UE, wherein S is a resource quantity indicated by resource configuration information obtained by the first UE;
determining, by a first user equipment (UE), N available resources from S resources detected at the UE, wherein S is a quantity of resources that are indicated by resource configuration information obtained by the first UE, and wherein S is an integer greater than or equal to 1;

determining, by the first UE, M resources according to the N available resources; and
performing at least one of:
determining, by the first UE and in response to the first UE meeting a first preset condition, M resources according to the N available resources; ... and
sending, by the first UE, data to at least one second UE by using the M resources; wherein S is an integer greater than or equal to 1, 


determining whether the first UE meets a first preset condition; and
performing at least one of: 
determining, by the first UE, the M resources according to the N available resources in response to the first UE meeting the first preset condition; or ....



Through claim comparison one would clearly see claim 1 of the ‘6928 patent fully anticipates claims 1 and 4 of the instant application. There are some differences wording; and between the claims depicted in the italic words and sentences. Also through claim comparison a skilled artisan would have recognized that claim 1 of the instant application is a broader version or an obvious variation of claim 1 of the ‘6928 patent. However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.

Claims 11-16 of the instant application call for a user equipment ‘UE’ having limitations mirrored method steps of claims 1-6, respectively. Thus, they are deemed obvious over additional claims 13-20, respectively, of the ‘6928 patent for the same rationales applied to claims 1-6 discussed above.
 
Application claims 7 and 9 call for:
‘6928 patent claim 9 claims:
7. A method, comprising:
9. A resource conflict reducing method, comprising:
obtaining, by first user equipment (UE), a preset parameter; and
obtaining, by first user equipment (UE), a preset parameter; ... and
sending, by the first UE, data to at least one second UE using Z resources of S resources available to the first UE and determined according to the preset parameter, wherein S is a resource quantity indicated by resource configuration information obtained by the first UE, and
determining a preset duration T according to the preset parameter; and ... sending, by the first UE ..., the data to the at least one second UE using Z resources of S resources detected at the UE;
wherein S is a quantity of resources that are indicated by resource configuration information obtained by the first UE, and wherein S is an integer greater than or equal to 1;

wherein S is an integer greater than or equal to 1, and wherein Z is an integer less than or equal to S.
wherein Z is an integer less than or equal to S, c is an integer greater than or equal to 0, and w is a positive number; and
wherein the preset parameter is at least one of ... a value associated with one or more conflicts associated with the first UE, or a value associated with a priority associated with the first UE.
9. ... determining, by the first UE, duration T according to the preset parameter; ... on the Z resources.



Through claim comparison one would clearly see claim 9 of the ‘6928 patent fully anticipates claims 7 and 9 of the instant application. There are some differences wording; and between the claims depicted in the italic words and sentences. Also through claim comparison a skilled artisan would have recognized that claim 7 of the instant application is a broader version or an obvious variation of claim 9 of the ‘6928 patent. However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.

Claims 17-20 of the instant application call for a user equipment ‘UE’ having limitations mirrored method steps of claims 7-10, respectively. However, such difference is deemed obvious to those skilled in the art of claim drafting. In other words, it is obvious to those skilled in the art to draft an apparatus claims from a method claims to seek a full protection for a disclosed invention. Thus, they are deemed obvious over claims 9-12, respectively, of the ‘6928 patent for the same rationales discussed above.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note: The document U.S. 2018/0206260 has been published on 07/19/2018, but with priority claimed to a U.S. Provisional application, U.S. 62/204,298, filed on August 12, 2015, which is prior to the priorities claimed PCT/CN2015/087067, filed on August 14, 2015, and wherein it is in relevant state of the art; thereby antedating this application.

7.	Claims 1-3, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. 2018/0206260; hereinafter refer as ‘Khoryaev’).
	
	- In regard to claims 1 and 11, Khoryaev discloses the user equipment ‘UE’ and method (for example see UE1 and performed method, in figs. 1, 7 and 20-21), which comprises
for example see fig. 7; page 5, paras 53-55; wherein the transmitting UE, i.e. ‘first user equipment UE’, selects a subset of resources. i.e. ‘N available resources’, from the SIB 18 or PSCCH resource pool, i.e. ‘S resources’, received from eNB); 
determining, by the first UE, M resources according to the N available resources (for example see fig. 7; page 5, paras 55-56; page 19, para 288 through page 20, para 289; wherein different resources based on different priorities, i.e. ‘M resources’, are selected/determined for using D2D transmission data to the second UE); and 
sending, by the first UE, data to at least one second UE by using the M resources (for example see fig. 7; page 5, paras 55-56; page 19, para 288 through page 20, para 289; wherein different resources based on different priorities, i.e. ‘M resources’, are used for D2D transmission data to the second UE).
Khoryaev may not specially disclose for wherein N is an integer greater than or equal to 0 and less than or equal to S, and wherein M is an integer greater than or equal to 0 and less than or equal to N; however, such lacking is obvious through ‘selected resources’ with priorities and subset of poll resource.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the defined N and M into Khoryaev’s method on contribution aspects which belong to ordinary skill and common knowledge in the art, to seek a full protection for the disclosed invention.

Khoryaev also discloses for the user equipment ‘UE’ and method (for example see UE1 and performed method, in figs. 1, 7 and 20-21), which comprises
obtaining, by first user equipment ‘UE’, a preset parameter (for example see system information block ‘SIB’ 18 of step 712 in fig. 7; page 3, para 42); and 
sending, by the first UE, data to at least one second UE using Z resources of S resources available to the first UE and determined according to the preset parameter (for example see steps 722, 724 in fig. 7; page 5, para 55; wherein UE2 is the second UE; and priorities list/parameters used to define the resource pool are ‘preset parameter’ as defined in page 3, para 42; page 4, para 49), wherein S is a resource quantity indicated by resource configuration information obtained by the first UE (for example see fig. 7; page 5, paras 53-55; wherein the transmitting UE, i.e. ‘first user equipment UE’, selects a subset of resources. i.e. ‘N available resources’, from the SIB 18 or PSCCH resource pool, i.e. ‘S resources’, received from eNB), and 
wherein the preset parameter is associated with at least one of wherein the condition is at least one of a value associated with one or more conflicts associated with the first UE, or a value associated with a priority associated with the first UE (for example see page 3, para 42; page 4, para 49; page 6, para 78).
Khoryaev may not specially disclose for wherein S is an integer greater than or equal to 1, and wherein Z is an integer less than or equal to S; however, such lacking is obvious through ‘selected resources’ with priorities and subset of poll resource.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the defined N and M into Khoryaev’s method on contribution aspects which belong to ordinary skill and common knowledge in the art, to seek a full protection for the disclosed invention. 

- In regard to claims 2, 8, 12 and 18, in addition to features recited in base claims (see rationales discussed above), Khoryaev further discloses for obtaining the resource configuration information by the first UE before the determining the N available resources, wherein the resource configuration information comprises information about the S resources, and wherein the resource configuration information is one of preconfigured or configured by a base station (for example see fig. 7; page 5, paras 53-66; page 7, para 107 through page 8, para 115).
Khoryaev may not specially disclose for wherein S is an integer greater than or equal to 1, and wherein Z is an integer less than or equal to S; however, such lacking is obvious through ‘selected resources’ with priorities and subset of poll resource.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the defined N and M into Khoryaev’s method on contribution aspects which belong to ordinary skill and common knowledge in the art, to seek a full protection for the disclosed invention.

	- Regarding claims 3 and 13, in addition to features recited in base claims (see rationales discussed above), Khoryaev further discloses for detecting, by the first UE, energy or power of a signal carried on each of the S resources, and if the energy of the signal carried on the resource is less than a threshold m or the power of the signal carried on the resource is less than a threshold n, determining that the resource is the available resource, wherein m and n are positive numbers; or detecting, by the first UE, a sequence carried on each of the S resources, and if the resource carries no preset sequence, determining that the resource is the available resource (for example see SIB 18/PSCCH including DCI format 5 in fig. 7; power control: page 2, para 34; page 9, paras 127; power level: page 18, para 254).
Khoryaev may not specially disclose for wherein S is an integer greater than or equal to 1, and wherein Z is an integer less than or equal to S; however, such lacking is obvious through ‘selected resources’ with priorities and subset of poll resource.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the defined N and M into Khoryaev’s method on contribution aspects which belong to ordinary skill and common knowledge in the art, to seek a full protection for the disclosed invention.

- In regard to claims 6 and 16, in addition to features recited in base claims (see rationales discussed above), Khoryaev further discloses for wherein each resource of the S resources is at least one of a scheduling assignment ‘SA’ resource, a service data resource, or a discovery resource, and the data sent to the at least one second UE is at least one of SA, service data, or a discovery signal (for example see fig. 7; discovery, scheduling: page 5, paras 53-66; page 7, para 107 through page 8, para 115). 
Khoryaev may not specially disclose for wherein S is an integer greater than or equal to 1, and wherein Z is an integer less than or equal to S; however, such lacking is obvious through ‘selected resources’ with priorities and subset of poll resource.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the defined N and M into Khoryaev’s method on contribution aspects which belong to ordinary skill and common knowledge in the art, to seek a full protection for the disclosed invention.

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
9.	Claims 4-5, 9-10, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and overcome the nonstatutory obvious-double patenting rejection under 37 CFR 1.321, set forth in this Office action, by a properly filed Terminal Disclaimer. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 4-5, 9-10, 14-15 and 19-20, which describe performing steps when the first UE meets the (first preset) condition(s) or the conflicts quantity, including all of the limitations of the base claim and any intervening claims that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
March 19, 2021